DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 26-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 26-30 have particulate fillers of density of at least 4 g/cm3 and/or processing aids which limitations are not part of claim 1 and/or its dependents.  Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Final Rejection
Claims 1-13 and 17-25 are pending.  Claim 1 is independent.  Claims 26-30 are withdrawn.
Response to Amendment
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in light of applicant’s amendments to the claim.
The rejection of claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JPH0966190A) in view of Riegler et al. (US 4,094,839) is withdrawn in light of Applicants amendment to the diameter.
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1) is maintained.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered. Applicants continue to urge that the Pfleghar et al. (US2014/0066561A1) does not teach the thermoplastic polyamide particles having an ellipsoidal shape and instead teach the  filler is fibrous.  After careful consideration of Applicants arguments, they are not persuasive because at least the abstract defines the “particulate filler” see also [0076] and the entirety of the polyamide moulding compound is shaped elliptically [0003] and [0068] and the abstract describe the fiber shaped aggregates as elliptical and one of ordinary skill would understand an elliptical shaped aggregate to have 3 axes.  Accordingly, Pfleghar et al. is found to be pertinent to the claims as presented for examination.  Upon further search and consideration of the new and amended claims,  a new grounds of rejection is made below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Idemitsu et al. (JPH0764984B2) Google Patents Translation attached.
	Thermoplastic polyamide particles (see last paragraph of the translation attached) comprising at least one polyamide and at least one particulate inorganic filler (last paragraph on page 3 teaches barium sulfate and metals of instant claim 19) having a density of at least 2.5 g/cm3, (see claim 1) the thermoplastic polyamide particles having (a) a density of at least 1.65 g/cm3 (see claim 1).  See also paragraph 4 on page 4 of the translation teaching the prepared composition has a density of 1.5 g// ml or more, preferably 2.0 g / ml or more. By molding this composition, a high-density molded product can be obtained.
	Limitation of (b) an aspect ratio of 1.5 is suggested  on page 3, paragraph 6, that an aspect ratio of less than 50 if mechanical properties are not desired.   
 	Limitation to an ellipsoidal or approximately ellipsoidal shape with a largest number average diameter of 1 - 10 mm is taught in the 2nd to last paragraph on page 3, teaching the shape may be powdery, granular or fibrous. And page 4, 5th paragraph from the top guides one of ordinary skill to any desired shape which teaching encompasses ellipsoid.  
	Claim 1 teaches the average particle diameter of the thermoplastic resin composition which is a densified composition containing a metal-based powder of 0.2 to 20 μm which teaching encompasses the broadly claimed largest average.  
	Idemitsu et al. do not teach the claimed aspect ratio of claim 1. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aspect ratio in Idemitsu et al. claimed because Idemitsu et al. suggest lower than 50 aspect ratio when mechanical properties are not necessary.
Claims 1-13 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2011/0230112 A1).
	Thermoplastic polyamide particles comprising at least one polyamide [see page 16, claim 18].  The at least one particulate inorganic filler having a density of at least 2.5 g/cm3 is taught in claim 17 teaching the same particulate inorganic fillers of instant claims 7 and 19 ie barium sulfate and titanium dioxide and describe them as mineral particles.  See pages 3-4, [0063] teach the same fillers as required by the instant claims and would be expected to have similar properties as claimed as the prior art describes them as mineral particles.  See also claim 17.  One of ordinary skill would reasonably expect the same fillers used in a similar thermoplastic particle to have the same properties. 
	The thermoplastic polyamide particles having (a) a density of at least 1.65 g/cm3 is taught on page 6, under Tables 1A teaching a density of 2.2 g/cm3.  See also [0064] on page 4 and claim 18.
	And (c) an ellipsoidal or approximately ellipsoidal shape with a largest number average diameter of 1-10 mm, [see table 1B teaching 1mm thickness].  And wherein the largest diameter is an imaginary axis through the center point of the ellipsoid said axis having the greatest length. See [0096], [0119].
	Limitation to wherein an approximately ellipsoidal shape is defined by a diameter of the ellipsoid at any arbitrarily selected position of an ellipsoid deviating by not more than 20% from the corresponding diameter of an ideal ellipsoid, and wherein the ellipsoidal or approximately ellipsoidal shape deviates from a spherical shape, and is a triaxial ellipsoidal shape is met by Rose et al. claim 4 and [0044-0047] describing the Z direction to the XY plane of the product embedded with particles having an individual volume.  See also Table 1B describing an idealized cage quantifying the interparticle distance in the Z axis.
	Rose et al. is silent to the thermoplastic polyamide particle having an aspect ratio of 1.5 or less, however, figure 8 is an image of the prior art product with PET+ resin particles with CaCO3 filler.  One of ordinary skill is guided to the claimed aspect ratio, since the image depicts a similar length and width ratio.  
	Rose et al. do not teach the claimed properties of aspect ratio of 1.5 or less and particle size distributions. However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having the claimed properties of aspect ratio and particle size distribution because Rose et al. guide one of ordinary skill to a thermoplastic polyamide particles filled with the same particulate barium sulfate or titanium dioxide fillers rendered obvious the instantly claimed ingredients and amounts thereof.  It is reasonable that one of ordinary skill in the art would expect the claimed physical properties to arise.
Claims 1-13 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1).
Pfleghar et al. (US2014/0066561A1) teach thermoplastic polyamide particles (see abstract and [0135] and claims 13-14) comprising at least one polyamide and at least one particulate inorganic filler (see [0076] and having a density of at least 1.65 g/cm3 (see [0005], an aspect ratio of at most 10 (see claim14) which encompasses the claimed aspect ratio of 1.5 or 1.2 or less, and an ellipsoidal or approximately ellipsoidal shape (see [0068]] with a largest number average diameter of 1 to 100 mm (see [0005]) teaching the individual fibres include a diameter of 10 um and a length of 12.7mm encompassing the limitations of claims 17-23.  Examiner notes that the 12.7mm teaching of the prior art is outside the range of the 10mm average diameter of the claims, but one of ordinary skill is apprised that this difference is not a patentably significa difference amounting to a change in the scope or functionality of the particle.
Pfleghar et al. teach their particulate inorganic filler is selected from metals, metal oxides, metal salts, and mixtures thereof in [0076] in an amount of 2-40% in the abstract. Also, the particulate inorganic filler recited in claim 19, from the group consisting of BaS04, Ti02, ZnS, Al203, metals, and mixtures thereof is taught in table 5.
Regarding claim 3, Pfleghar et al. guide one of ordinary skill to optimize the particulate filler in an amount of 41 to 80 wt% by its teaching in [0009] that enable the manufacture of moulds with good mechanical characteristics, especially high stiffness, high tensile strength, and good impact resistance and further it is the Examiner’s position that the claimed 41% of claim 3, is as close to the explicit teaching of 40% in the prior art, that one of ordinary skill would reasonable expect similar properties and success.  
Regarding the inorganic filler is a particulate filler, having a D5o-value of the particle size distribution of at least 10 pm is taught in [0077] which teaching along with barium sulphate teaching in [0076] and claim 31 encompass claims 4-8.
	Regarding claims 11, [0079] guide one of ordinary skill to the claimed thermoplastic polyamide particles wherein the at least one polyamide is an aliphatic polyamide and claim 35 teaches wherein the at least one polyamide is nylon-6, nylon-6,6, or a blend or copolymer of these polyamides.
Pfleghar et al. teach a method for producing thermoplastic polyamide particles including extruding the ingredients and subsequently shaping into pellets in [0139] and the abstract.
	Pfleghar et al. do not exemplify the particles having the claimed density of at least 1.65 g/cm3 as is required by the claim 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having the claimed densities because Pfleghar et al. teach the same ellipsoidal thermoplastic polyamide particles filled with the same particulate inorganic fillers having a density of 2.54-2.62 g/cm3 range in general.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761